Citation Nr: 0024182	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  96-00 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than October 19, 
1992, for the assignment of a 10 percent disability 
evaluation for residuals of status post excision of bladder 
carcinoma.  

2.  Whether clear and unmistakable error was shown in the 
August 31, 1987 rating decision which confirmed a 
noncompensable disability evaluation for transitional cell 
carcinoma, grade I with features of inverted papilloma-
bladder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from September 1983 until 
April 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1994, 
from the San Juan, Puerto Rico, regional office (RO) of the 
Department of Veterans Affairs (VA) which granted a 10 
percent disability evaluation for residuals of status post 
excision of bladder carcinoma effective from October 19, 
1992.  

The Board issued a decision on September 28, 1998, which 
denied the claim for an effective date earlier than October 
19, 1992.  The veteran appealed the denial to the United 
States Court of Appeals for Veterans Claims (prior to March 
1, 1999, the United States Court of Veterans Appeals) 
(Court).  A single-judge decision remanded the appeal to the 
Board in an Order of the Court dated December 28, 1999.  The 
September 28, 1998 Board decision was vacated and the matter 
was remanded for proceedings consistent with the order.  

A personal hearing on appeal was held on February 11, 1998, in 
San Juan, Puerto Rico, before Holly E. Moehlmann, who is the 
member of the Board rendering the final determination in this 
claim and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999) 
(amending 38 U.S.C.A. § 7107 (West 1991)).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  In April 1987, the veteran first filed a claim in Puerto 
Rico and subsequently, in the same month filed a claim for 
the same disability in Florida.  

3.  On August 7, 1987, the appellant was granted service 
connection for bladder carcinoma, and a noncompensable rating 
was assigned.  On August 31, 1987, the RO confirmed the 
noncompensable rating following receipt of a July 1987 VA 
examination which had not been of record. 

4.  Notification of the August 31, 1987 decision was sent to 
the appellant's address of record in Florida and that 
decision became final after one year.

5.  In October 1987, the veteran notified the St. Petersburg 
RO of a change of address to Puerto Rico and requested that 
his claims file be transferred to the RO in Puerto Rico.

6.  On October 19, 1992, the appellant, by VA Form 21-4138, 
filed a claim for an increased rating for his service-
connected residuals of status post excision of bladder 
carcinoma.

7.  Between the time period of August 1987 and October 1992, 
VA had not received any formal or informal notice that the 
appellant's service-connected residuals of his status post 
excision of bladder carcinoma warranted an increased rating.

8.  It was not factually ascertainable that there was 
increased severity of the bladder disorder in the year prior 
to October 19, 1992.

9.  By decisions entered in August 1987, VA granted the 
veteran's claim of entitlement to service connection for 
transitional cell carcinoma, grade I with features of 
inverted papilloma--bladder and assigned a noncompensable 
disability evaluation effective from April 6, 1987.  He did 
not appeal those decisions.

10.  The statutory or regulatory provisions then extant were 
incorrectly applied in the August 1987 rating decisions.  The 
result of those adjudications would have been manifestly 
different but for clear and unmistakable error found in the 
assignment of a zero percent disability evaluation for 
transitional cell carcinoma, grade I with features of 
inverted papilloma-bladder. 


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to October 
19, 1992, for a 10 percent rating for residuals of status 
post excision of bladder carcinoma, based on lack of 
notification of an August 1987 RO decision, are not met.  
38 U.S.C.A. § 5110(b)(2) (West 1991) (formerly 38 U.S.C.A. 
§ 3010); 38 C.F.R. § 3.400(o)(2) (1999), (1987).

2.  The unappealed August 31, 1987 rating decision, to the 
extent it confirmed a zero percent disability evaluation for 
transitional cell carcinoma, grade I with features of 
inverted papilloma-bladder was clearly and unmistakably 
erroneous.  The criteria for a 10 percent disability 
evaluation for transitional cell carcinoma, grade I with 
features of inverted papilloma-bladder have been met.  
38 U.S.C.A. §§ 5110, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.105(a), 20.302(a) (1999); 38 C.F.R. § 4.115a, Diagnostic 
Code 7528 (1987).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier effective date claim

A claim was received from the veteran on October 19, 1992, 
for re-evaluation of his service-connected bladder condition 
evaluated as noncompensable.  He claimed that it had worsened 
since last seen.  After review of outpatient treatment 
reports from 1991-1992 and report of VA medical examination 
in November 1993, the RO assigned a 10 percent disability 
evaluation effective October 19, 1992, the date of the claim.  

The veteran contends that an effective date earlier than 
October 19, 1992, should be assigned for the grant of a 10 
percent disability evaluation for residuals of status post 
excision of bladder carcinoma. 

On April 22, 1987, the veteran's Application for Compensation 
or Pension at Separation from Service for "Bladder-Tumor 
Grade I-Mar 85 (Cancer)" was received at the San Juan RO in 
Puerto Rico.  The veteran dated the application April 5, 
1987, and provided a mailing address in Ciales, Puerto Rico.  
Subsequently, he filed an application for compensation or 
pension for the same disability dated April 20, 1987, and 
received on April 27, 1987, at the St. Petersburg, Florida RO 
with a mailing address in Coral Springs, Florida.  On the 
application form, he did not check that he had previously 
filed a claim for disability compensation or pension with the 
Veterans Administration.  He did indicate that he had filed 
for hospitalization or medical care with the Veterans 
Administration. 

The veteran was notified by letter dated May 26, 1987, 
addressed to the P. O. Box in Ciales, Puerto Rico from the RO 
in Puerto Rico that in connection with his claim for 
benefits, arrangements were being made for a physical 
examination.  Evidence in the claims file shows that on May 
27, 1987, the file was transferred to the St. Petersburg RO.  

A letter dated June 24, 1987, from the St. Petersburg RO was 
mailed to the veteran at his Coral Springs address informing 
him that arrangements were being made for a physical 
examination.  Both letters notified the veteran that if he 
failed to report for the examination and did not have an 
adequate reason for not reporting, benefits would be reduced 
or discontinued.  There is nothing in the claims file 
indicating that either letter was returned to the RO as 
undeliverable.

The veteran was afforded a VA Compensation and Pension 
examination on July 6, 1987, in Puerto Rico.  The home 
address supplied on the examination form is the address in 
Ciales, Puerto Rico.  At this examination, the appellant 
complained of dysuria, frequency and occasional pain in the 
lower abdomen. He had a normal stream and had had no 
recurrences.  Physical examination was reported as 
unremarkable.  

A notice dated July 22, 1987, from the Oakland Park 
Outpatient Clinic, Florida, indicated that the veteran did 
not report for the scheduled examination.  

The St. Petersburg RO issued a rating decision on August 7, 
1987, noting that the veteran had originally filed his claim 
on April 22, 1987, while in Puerto Rico.  He had refiled his 
claim on April 27, 1987, as he had subsequently moved and his 
permanent residence was now in Florida.  Service connection 
was granted for "TRANSITIONAL CELL CARCINOMA, GRADE I WITH FEATURES OF 
INVERTED PAPILLOMA-BLADDER".  It was noted that the disability 
would be assigned a zero percent evaluation as the veteran 
had failed to report for the examination in Florida.  It was 
further noted that as one year had passed since the condition 
was noted in 1985, the disability would be rated on 
residuals.  The RO determined that there appeared to be no 
residuals of the condition at the time of discharge in April 
1987.  

The veteran was notified of this decision by letter dated 
August 20, 1987, from the St. Petersburg RO to the veteran at 
his address in Coral Springs, Florida.  The letter informed 
the veteran that the disability of "benign growth 
genitourinary area" was service-connected but was less than 
10 percent disabling.  There is no evidence in the claims 
file showing that this letter was returned as undeliverable.

The report of the VA examination performed in Puerto Rico was 
forwarded to the RO in Florida.  A confirmed rating decision 
was issued on August 31, 1987, noting that evidence, the VA 
examination report, was received subsequent to the August 7, 
1987 rating action.  It was noted that the veteran had his VA 
examination done in Puerto Rico which was not known at the 
time of the prior rating decision dated August 7, 1987.  
After review of the examination report, the RO concluded that 
the prior assignment of a zero percent evaluation appeared 
adequate and confirmed the prior zero percent rating.  

The veteran was notified of the August 31, 1987 rating 
decision by letter dated September 15, 1987, from the St. 
Petersburg RO to his address in Coral Springs, Florida.  The 
letter indicated that the examination report had been 
reviewed and that the bladder condition remained service 
connected at a less than compensable degree.  There is no 
evidence in the claims file showing that this letter was 
returned as undeliverable.

On VA Form 21-4138, Statement in Support of Claim, dated 
October 22, 1987, the veteran wrote:

On or about April 1987, I [the veteran] went to 
the VA office in Fort Lauderdale, Florida 
(Dixie Hwy) to submit a claim of compensation 
in [illegible] of my operation of my bladder in 
West Germany on or about April 20, 1985.  In 
according with the urology clinic, I have to be 
treat 'medical care' because the tumor was 
cancerous-'Benign'.  All supporting documents 
were submitted by me with the original claim at 
Fort Lauderdale County, Florida.  Now I am 
living in Puerto Rico at the below address 
herein.  Please send my medical record 'claim' 
to my local VA Administration Office in Puerto 
Rico for my Medical Board.

The new address submitted by the veteran was in Lomas Verdes, 
Bayamon, Puerto Rico.  This request was received at the VARO 
in San Juan, Puerto Rico on October 26, 1987.  The claims 
file was transferred from the VARO in St. Petersburg, 
Florida, on December 1, 1987, and received at the San Juan, 
Puerto Rico RO on December 10, 1987.  VA Form 70-7216a.  

On April 8, 1988, the San Juan RO sent a letter to the 
veteran at the Lomas Verdes, Bayamon, Puerto Rico address 
notifying him that if he were interested in medical treatment 
to visit the VA Hospital and bring a copy of his Form DD 214 
or "copy of letter sent to you on August 20, 1987 (Copy 
attached)."  The veteran was also notified that if his 
condition had worsened to submit medical evidence with a 
claim.  The letter indicates an enclosure and that a copy was 
sent to his representative.  

On October 19, 1992, the appellant requested a re-evaluation 
of his bladder disability.  In this claim, he stated that he 
was receiving VA care, and he requested the RO to obtain 
these records.  Subsequently, the RO obtained VA outpatient 
treatment records for the period of October 1991 to October 
1992.  Additionally, the appellant underwent VA examination 
in November 1993.

By means of a rating dated December 1994, the RO granted an 
increased rating, to 10 percent disabling, under the criteria 
in effect prior to February 1994.  The RO also found that the 
appellant did not meet the requirements of renal dysfunction 
or voiding dysfunction for a still higher rating under 
criteria which took effect after February 1994.  The 
effective date of this rating was established as October 19, 
1992.  As reason therefor, the RO noted that VA outpatient 
treatment records were negative for evidence of any residuals 
of bladder carcinoma.  However, the November 1993 VA 
examination did reveal complaint of urgency, frequency and 
nocturia by three times.  The remainder of examination was 
unremarkable.  Thus, pursuant to 38 C.F.R. § 3.400(o), the RO 
concluded that the effective date of award was October 19, 
1992, the date on which the claim was received.

Outpatient treatment reports note that in October 1991 the 
veteran was asymptomatic.  A cytopathology report in April 6, 
1992, was negative for malignant cells.  

In the veteran's substantive appeal received in November 
1995, the veteran wrote that on April 20, 1987, he went to 
the VA office in Fort Lauderdale, Florida, to file a 
compensation claim regarding his bladder condition.  He 
requested compensation and medical care for his condition.  
He then changed his permanent address to Puerto Rico and went 
to the VA Center to change his case to the Puerto Rico 
office.  He did not receive any letter from any VA office.  
He reported the change of location on the Statement in 
Support of Claim dated October 22, 1987.  He claimed that he 
was never notified of the August 7, 1987 rating decision 
neither in Florida or Puerto Rico.  He claimed that he was 
granted zero percent because he failed to report for the 
examination.

The veteran presented testimony at a personal hearing in 
February 1998 as evidenced by a copy of the hearing 
transcript contained in the claims file.  During his 
appearance before the undersigned, the appellant voiced his 
disagreement with the effective date of the increased 
evaluation for residuals of his post excision bladder 
carcinoma.  The veteran contends that the effective date of 
the 10 percent evaluation should be established effective 
April 5, 1987, the date of discharge from the service.  He 
contends that the symptoms which he described during the 
hearing were the same symptoms he noticed at the time of his 
discharge from service.  

The veteran testified that he was living in Coral Spring, 
Florida, and the same day of discharge from the service he 
submitted the Application for Compensation or Pension on 
Separation from Service dated April 5, 1987, in Broward 
County, Florida.  He further testified that six months later 
he decided to move to Puerto Rico and filed another claim 
changing his home of record from Miami to Puerto Rico.  He 
testified that he never received a letter.  He further 
testified that on 3 or 4 occasions he inquired about his 
claim and after five years, he was told that he was not 
granted a 10 percent evaluation because he failed to show for 
the appointment.  He testified that he never received a 
letter.  He also testified that he never received notice to 
report for an examination.

The veteran subsequently testified that some months, 
approximately two or three months later, in August, he moved 
to Puerto Rico.  He called the VA office and was told to come 
into the office and put in a statement.  He testified that he 
waited several months, until October 1987, until doing so.  
He testified that he had notified the Post Office in Florida 
that he had changed his address so that letters would be 
forwarded to Puerto Rico.  He testified that he had not made 
a formal request for a change of address with VA before 
moving to Puerto Rico.  In Puerto Rico, he submitted the 
statement in support of claim to be considered in lieu of the 
change of address.  The veteran testified that he had changed 
his address at the Post Office and if the VA had sent any 
letter, the Post Office was supposed to forward it; but, he 
never received any communication.  It took him five years to 
learn that VA had denied his claim because he failed to 
report for the examination.

In response to a question whether he actually reported for an 
examination in July 1987 in Puerto Rico and gave a Puerto 
Rican address, the veteran indicated that he was in Puerto 
Rico in June 1987.  The veteran did not specifically answer 
whether he reported for an examination, but testified that he 
was treated at Homestead Air Force.  

Legal Criteria

Appellate review of an RO decision is "initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished . . . ." 38 U.S.C.A. § 
7105(a).  In the absence of a timely appeal, the decision is 
final.  See 38 U.S.C.A. § 7105(c) (West 1997) (formerly, 
38 U.S.C.A. § 4005); 38 C.F.R. §§ 20.200, 20.201, 20.302 
(1999); 38 C.F.R. §§ 19.117, 19.118, 19.129 (1987); McGinnis 
v. Brown, 4 Vet. App. 239, 244 (1993); see Roy v. Brown, 5 
Vet. App. 554 (1993).  See also Bernard v. Brown, 4 Vet. App. 
384, 390 (1993) (before claimant may secure appellate review 
by Board, there are a series of "very specific, sequential, 
procedural steps that must be carried out . . ."  Appellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal, after issuance of a 
statement of the case).  The Board notes that, if a notice of 
disagreement is not filed within one year of notification of 
a rating decision on a claim, that rating decision becomes 
final.  38 U.S.C.A. § 7105(c) (West 1991).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) (formerly, 
38 U.S.C.A. § 3010) and 38 C.F.R. § 3.400 (1999), (1987).  
Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim re-opened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991).  The implementing 
regulation clarifies this to mean except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim re-opened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (1999).  

The claims for increased disability compensation are subject 
to the more specific criteria under 38 U.S.C.A. § 5110(b)(2) 
(West 1991) and 38 C.F.R. § 3.400(o)(2) (1999).  The law 
governing the appropriate effective date for an award of 
increased compensation provides: "The effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2).  The implementing 
regulation summarizes the criteria for an effective date of 
an award of increased compensation as the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim."  
38 C.F.R. § 3.400(o)(2).

In the context of section 5110(b)(2), the term "earliest 
ascertainable date" means the date on which sufficient 
evidence existed to prove that a disability had increased.  
In Wood v. Derwinski, 1 Vet. App. 367 (1991), the Court 
relied on what is now § 5110(b)(2) to remand for 
determination of the date an increased disability became 
ascertainable.  The Court's instructions to the Board assumed 
that "earliest ascertainable date" meant the date when 
probative reports were prepared.  The effective date should 
be the date when sufficient evidence existed to find that the 
disability had increased.  The Court has held that "evidence 
in a claimant's file which demonstrates that an increase in 
disability was 'ascertainable' up to one year prior to the 
claimant's submission of a 'claim' for VA compensation should 
be dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992).

The term "application," while not defined in the statute, 
is broadly construed by regulation to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38  C.F.R. § 3.1(p) (1997).  Where, as in this 
case, a formal claim has already been allowed, certain 
submissions will be accepted as an informal claim.  These 
submissions are limited to a report of examination or 
hospitalization by the VA or uniformed services, evidence 
from a private physician or layman, and/or relevant records 
from state and other institutions.  38 C.F.R. §§ 3.157(b)(1)-
(b)(3) (1999).  If one or more of the above- mentioned 
submissions is received by VA, there is a duty to forward an 
application to the claimant at which time the claimant must 
return the formal claim within one year to make the date of 
receipt of the informal claim an appropriate effective date 
for the claim.  38 C.F.R. § 3.155(a) (1999).

In determining the effective date of award, the Board is 
required to look to all communications in the file which may 
be construed as a formal or an informal claim and, then, to 
all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the 
increase in disability was ascertainable.  Quarles v. 
Derwinski, 3. Vet. App. 129, 134 (1992); 38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. §§ 3.400(o)(2), 3.155(a) 
(1999).


Analysis

The veteran's application is a claim for increase.  In 
arguing for an effective date earlier than October 19, 1992, 
the veteran contends that the symptoms on which the 10 
percent rating was granted have been present since discharge 
from the service.  He further contends that he never received 
any letter regarding his claim filed in 1987.  

The Court noted that the veteran contends, in essence, inter 
alia, that he never received notice of the August 31, 1987 
rating decision, which the record reflects was mailed to the 
Florida address prior to the filing of Form 21-4138.  The 
Court noted that in determining that the veteran's change of 
address was accomplished in October 1987 by the Form 21-4138, 
the Board did not address whether the July 1987 examination 
report showing a Puerto Rico address, referenced by the VA RO 
in the August 1987 rating decision, effected a change of 
address so as to require that the September 15, 1987 notice 
should have been sent to the veteran in Puerto Rico, rather 
than Florida.  The Court further noted that the Board did not 
address whether, if so, the claim underlying such notice 
remained open so as to permit an award of an effective date 
based on that claim.  

The evidence of record shows that the address first supplied 
by the veteran was in Cialas, Puerto Rico, and, approximately 
two weeks later, he submitted the same claim to the St. 
Petersburg RO with a permanent address in Florida.  At the 
time of the August 7, 1987 rating decision, the claims file 
had been transferred to the St. Petersburg RO, and the last 
known address as shown in the claims file was the Coral 
Gables, Florida address.  The RO notified the veteran at the 
address in Florida and there is no indication that the mail 
was returned as undeliverable.  

When the July 1987 examination report was received at the St. 
Petersburg RO, the Puerto Rican address listed was the same 
one as on the original claim subsequent to which the veteran 
had furnished an address in Florida on his claim filed at the 
St. Petersburg RO indicating that was to be his permanent 
address.  The veteran filed two claims for the same 
disability within 16 days, one in Puerto Rico and the other 
in Florida.  The claim underlying the examination report was 
the same claim that the veteran filed first in Puerto Rico 
and then in Florida.  As a result of the second filing in 
Florida, the original claim form had been forwarded to the 
St. Petersburg RO.  The August 1987 rating decisions were on 
the claim for residuals of bladder cancer, noting that it had 
first been filed in Puerto Rico.  

There is a presumption of regularity that supports "'the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties'".  Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (Ashley I) (quoting United 
States v. Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. 
Ed. 131, 47 S. Ct. 1 (1926)); see Davis v. Brown, 7 Vet. App. 
298, 300 (1994);  Ashley v. Derwinski, 2 Vet. App. 307, 308-
09 (1992) (Ashley II); Saylock v. Derwinski, 3 Vet. App. 394, 
395 (1992).  In Saylock, the Court held that it must presume 
that the RO properly discharged its duties by mailing a copy 
of the RO decision to the "latest address then of record".  
Saylock, 3 Vet. App. at 395; see  38 U.S.C.A. § 7105(b)(1); 
see also 38 U.S.C.A. § 5104(a) (Secretary to "provide" to 
each VA-benefits claimant timely notice of any VA-benefits 
adjudication decision accompanied by "an explanation of the 
procedure for obtaining review of the decision"); Rosler v. 
Derwinski, 1 Vet. App. 241 (1991) (holding that as to 
adjudications made after January 31, 1990, Secretary is 
required by section 5104(a) to advise VA claimants throughout 
claims adjudication process of their subsequent appellate 
rights as to those adjudications).

At the hearing before the Board, the veteran testified that 
he had never received a letter informing him that his 1987 
claim had been denied.  The appellant's testimony of 
nonreceipt, standing alone, is not the type of "clear 
evidence to the contrary" which is sufficient to rebut the 
presumption of regularity of the notice.  See Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).  In Ashley I, the Court 
concluded that "evidence of non-receipt of a BVA decision . . 
. arguably may raise an inference that the decision was not 
mailed[,] but . . . is hardly the type of 'clear evidence' . 
. . required to rebut the presumption of regularity".  Ashley 
I, 2 Vet. App. at 65.  "The presumption of regularity of the 
administrative process 'in the absence of clear evidence to 
the contrary' applies to the VA mailing of the RO decision in 
the same manner as it applies to the BVA mailing of the 
decision."  Mindenhall, 7 Vet. App. at 274.  

There is no evidence in the record that the U.S. Postal 
Service returned the letters.  
In the absence of "clear evidence to the contrary," VA is 
presumed to have taken the appropriate action in mailing such 
notice.  The record discloses that the decision was mailed to 
the veteran at his last known address of record, and he has 
not rebutted the presumption of mailing of that RO decision 
by clear evidence.  The Board concludes that the veteran has 
not presented clear evidence to the contrary to indicate that 
he did not receive the August and September 1987 letters.  
Thus, the presumption of regularity has not been overcome and 
the Board concludes that the notice of service connection was 
mailed properly.  The decision is therefore final unless he 
filed an NOD as to that decision or requested an extension of 
time for filing an NOD and good cause had been shown for such 
extension pursuant to 38 C.F.R. § 3.109(b).  See Ashley, 
supra.  

In addition, the Board does not find that the July 1987 
examination report showing an address in Cialas, Puerto Rico 
effected a change of address so as to require that the 
September 15, 1987, notice should have been sent to the 
veteran in Puerto Rico, rather than Florida.  The July 1987 
examination report showed the same Puerto Rico address that 
had been supplied on the original claim filed at separation 
from service.  A later claim indicated a permanent Florida 
mailing address and the August 7, 1987 rating decision had 
been mailed to the Florida address and had not been returned 
as undeliverable.  As the August 1987 mailing of the copy of 
the RO decision was not returned as undeliverable, the RO had 
no reason to doubt receipt by the veteran at the Florida 
address and to remail the decision to other plausible 
addresses or to mail the notice of the August 31, 1987 rating 
decision to an address other than the address in Florida.  No 
irregularity in the mailing process had been shown.  See 
Ashley, 2 Vet. App. at 309-11.

The veteran never filed a notice of disagreement with the 
August 7, 1987 rating decision granting service connection 
and assigning a zero percent evaluation nor did he file a 
notice of disagreement with the August 31, 1987, rating 
decision confirming the prior decision.  Because the veteran 
has not rebutted the presumption of mailing of the August 
1987 RO decisions and because he did not file an NOD within 
one year after the date of such mailing of the August 1987 RO 
decisions, these decisions became final.  See 38 U.S.C.A. 
§ 7105(c).  Accordingly, the Board concludes that the 1987 
claim did not remain open and became final when no NOD was 
filed within one year from the date of mailing, see 38 C.F.R. 
§§ 20.200 and 20.302 (1999).  

Furthermore, in April 1988, after the veteran submitted a 
change of address on Form 21-4138, the veteran was sent a 
copy of the August 20, 1987, letter informing him that 
service connection had been granted.  Even if this were to be 
considered the notice to the veteran of the rating decision, 
an NOD was not filed within one year after the date of such 
mailing of the copy of the August 1987 RO decision granting 
service connection and assigning a zero percent evaluation. 

The veteran gave sworn testimony before the Board in San 
Juan, Puerto Rico in February 1998.  Although the veteran 
stated that he repeatedly inquired about the status of his 
original claim for service connection at the San Juan RO, 
there is no evidence in the claims file showing inquiries 
about his claim during the stated period.  Evidence in the 
claims file shows that per his October 1987 request, transfer 
of his claims folder to the San Juan RO was accomplished in 
December 1987.  In April 1988, the RO sent a letter to the 
appellant at the address furnished by him in October 1987 
advising him of his rights, and the proper procedures, for 
obtaining VA medical treatment and compensation; this letter 
included a copy of the August 20, 1987, letter of 
notification of the denial of his claim.  According to the 
veteran's testimony, however, five years passed before he 
learned from the RO that he was not awarded a 10 percent 
disability rating for his bladder condition because he had 
failed to show up for a physical examination.  The veteran 
also testified that he never received notice to report for an 
examination.  The Board does not find these statements of the 
veteran to be credible as evidence shows that his claims file 
was transferred to the Puerto Rico RO in 1987.  Furthermore, 
as he did report for an examination in July 1987, he must 
have received the notice to do so.  In addition, while the 
August 7, 1987 rating decision indicated that the veteran had 
not shown up for the examination in Florida, the RO also 
indicated that the veteran's condition would be rated on 
residuals and determined that there appeared to be no 
residuals of the condition at the time of discharge in April 
1987, only four months earlier.  

The August 31, 1987 rating decision, which confirmed a 
noncompensable rating for residuals of his status post 
excision of bladder carcinoma, is, for purposes of this 
discussion and except as noted below in part II., final and 
binding.  38 C.F.R. § 3.104 (1999).  Contrary to the 
appellant's assertions, he did undergo a VA examination in 
July 1987, and said examination was considered by the RO in 
the August 31, 1987 rating decision.  Furthermore, notice of 
this decision was sent to the appellant's address of record 
in the St. Petersburg RO, as recorded on his application for 
compensation dated April 27, 1987.  The RO had sent notice of 
the prior rating decision also in August 1987 to that same 
address and there is no evidence in the claims file that 
shows the mail was undeliverable.  In addition, the appellant 
has not argued that the Florida address was not his address. 

Of importance in the present case, the Board must look at all 
communications between August 31, 1987, his last rating 
decision, and October 19, 1992, the effective date of award 
established by the RO.  Subsequent to the August 31, 1987 
rating decision, the record reveals that, by Form 21- 4138 
dated in October 1987, the veteran changed his address to 
Bayamon, Puerto Rico.  His file was transferred to the San 
Juan RO and, by letter dated in April 1988, the RO sent a 
letter to the appellant advising him of his rights, and the 
proper procedures, for obtaining VA medical treatment and 
compensation.

The only communication that could be construed as a claim for 
increase was the VA Form 21-4138 dated October 19, 1992.  
This is the document that the RO used to ascertain the 
effective date of increase.  Between the August 31, 1987 
rating and the October 1992 statement of claim, there is 
simply no other documentation which can be reasonably 
construed as a claim for increase.  Furthermore, it cannot be 
factually ascertained from the evidence of record that there 
was increased severity within the year prior to the claim, 
that is, in the year prior to October 1992.

The Board notes that VA outpatient treatment reports, of 
record one year prior to October 1992, are negative for any 
residuals of status post-excision of bladder carcinoma.  In 
fact, in October 1991 he was noted to be asymptomatic. 
Accordingly, these reports do not reflect increased 
disability in the year prior to the claim for increase which 
was filed in October 1992.  Instead, an increase in severity 
was first factually ascertainable by review of the November 
1993 VA examination.  Therefore, the Board finds that, given 
the finality of the August 1987 decisions, the RO correctly 
established October 19, 1992 as the effective date of 
increase.

As a final matter, the Board also finds that the VA has 
provided the appellant aid and assistance in the development 
of his claim "to the maximum extent possible" and no basis 
exists for the provisions of 38 C.F.R. § 3.400(o) to be 
equitably tolled.  See Smith v. Derwinski, 2 Vet. App. 429 
(1992); see also 38 U.S.C.A. § 7722(d) (West 1991 & Supp. 
1999).  Again, notice of the August 31, 1987 decision was 
sent to the appellant's address of record in September 1987 
and there is no evidence in the claims file that the mail was 
returned as undeliverable.  In October 1987, the appellant 
reported a change in address.  Thereafter, the RO transferred 
the appellant's file to the proper jurisdiction, and informed 
the appellant, by letter dated April 1988, of his rights, and 
the proper procedures, for obtaining VA medical treatment and 
compensation.  The RO has obtained all available medical 
documentation when requested by the appellant.  In summation, 
prior to the October 1992 statement of claim, there is 
absolutely no documentation in the record which could 
reasonably be construed as alerting the VA of a duty to 
assist the appellant with regard to his claim for an 
increased rating.

II.  Clear and unmistakable error in assignment of zero 
percent disability evaluation in rating decision of August 
31, 1987

The veteran alleges that the symptoms he currently manifests 
are the same as those he had at the time of discharge.  The 
Board notes that the veteran has not claimed nor has the RO 
developed an issue of clear and unmistakable error (CUE) in 
the rating decision of August 31, 1987.  However, the Board 
construes the issue of an earlier effective date for benefits 
as including subissues and that the issue of the finality of 
the RO decision in 1987 based on CUE is a subissue of the 
basic earlier effective date issue presented for review.  In 
light of the decision below, it is evident that there will be 
no prejudice to the veteran in the Board's consideration of 
this subissue.  See Meyer v. Brown, 9 Vet. App. 425 (1996), 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran filed an original claim for compensation for a 
bladder tumor in April 1987.  The RO granted service 
connection in a rating decision dated August 7, 1987 and 
assigned a noncompensable disability evaluation based on the 
service medical records.  The veteran was notified of that 
decision and did not appeal.  After receipt and review of a 
report of a July 1987 VA medical examination, the RO issued a 
rating decision on August 31, 1987, which confirmed and 
continued the zero percent disability evaluation.  The 
veteran was notified of that decision and did not appeal.

VA rating decisions which are not timely appealed are 
considered final and binding.  Applicable regulations provide 
that previous determinations which are final and binding, 
including decisions concerning degree of disability, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a) (1999).

A CUE claim is a collateral attack upon a final rating 
decision but there is a presumption of validity to such final 
decisions.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  For 
there to be CUE either the correct facts, as they were known 
at the time, were not before the RO (which requires more than 
a simple allegation or disagreement as to how the facts were 
weighed or evaluated), or the law or regulations extant at 
that time were incorrectly applied.  Further, the error must 
appear to be undebatable so that reasonable minds could only 
conclude that the original decision was fatally flawed and of 
the sort which if it had not been made would manifestly 
change the outcome.  Russell v. Principi, 3 Vet. App. 310, 
313 (1992); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); and 
Mason v. Brown, 8 Vet. App. 44, 51 (1995).

Merely to aver that there was CUE is not sufficient to raise 
the issue; rather a CUE claim requires some degree of 
specificity as to what the alleged error is and, unless it is 
that kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  A 
claim that the evidence was improperly weighed or that the 
decision was simply wrong does not constitute a CUE claim.  
Broad-brush allegations and general, non-specific claims of 
error are insufficient to satisfy the requirement that CUE 
claims must be pled with some specificity.  Phillips v. 
Brown, 10 Vet. App. 25, 31 (1997) (citing Russell v. 
Principi, 3 Vet. App. 310, 315 (1992) (en banc); Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994); and Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993)).

A claim of clear and unmistakable error may only be made 
based upon the law that existed at the time of the final, 
unappealed decision of the agency of original jurisdiction.  
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  A claim of 
clear and unmistakable error may only be made upon the record 
as it was then known to reviewers.  Thus, in order to 
determine whether a rating decision contained clear and 
unmistakable error, the Board reviews the evidence which was 
before the rating board "at that time."  38 C.F.R. § 3.104(a) 
(1996).  "A determination that there was 'clear and 
unmistakable error' must be based on the record that existed 
at the time of the prior...decision."  Russell, supra.

Service connection for transitional cell carcinoma, grade I 
with features of inverted papilloma-bladder was granted by 
the RO in a rating decision on August 7, 1987.  A zero 
percent disability evaluation was assigned effective from 
April 6, 1987, the day after the date of the veteran's 
discharge from service.  As noted above, the RO determined 
that there appeared to be no residuals of the condition at 
the time of the veteran's discharge in April 1987.  At the 
discharge examination in December 1986, the clinical 
evaluation was normal for the genitourinary system.  The 
veteran denied frequent or painful urination.  It was noted 
that the veteran had failed to report for an examination in 
Florida. 

Subsequently, after receipt and review of the report of VA 
medical examination performed in Puerto Rico in July 1987, 
the RO confirmed and continued the zero percent evaluation.  
The RO concluded that the prior assignment of a zero percent 
disability evaluation appeared adequate.  The confirmed 
rating decision noted that the veteran had complaints of 
sudden desire of voiding and intermittent abdominal pains.  
The VA medical examination report indicated that the veteran 
complained of dysuria, frequency and suprapubic pain.  He 
reported a normal stream and no recurrences.  

The Board has reviewed the evidence which was before the 
rating board at the time of the August 1987 rating decisions.  
38 C.F.R. § 3.104(a) (1999).  The Board finds that the RO 
erred in not assigning a 10 percent disability evaluation in 
the August 31, 1987 rating decision.  Our determination that 
there was clear and unmistakable error is based on the record 
that existed at the time of the August 31, 1987 rating 
decision. 

The regulation that existed at the time of the final, 
unappealed decision of the agency of original jurisdiction 
provided that after one year, the condition was to be rated 
on residuals, with a minimum rating of 10 percent.  The Board 
notes that the evidence of record at the time of discharge 
does not show residuals.  The veteran did not report symptoms 
of frequent and painful urination and the genitourinary 
system was reported as normal.  However, the report of VA 
examination in July 1987 shows residuals.  It was recorded 
that the veteran complained of dysuria, frequency and 
suprapubic pain.  There was no evidence of recurrences and 
the stream was normal.  The evidence clearly shows minimal 
residuals and the regulation provides for a minimum rating of 
10 percent.  Although the RO reviewed the examination report 
and referred to residuals in the August 31, 1987 rating 
decision, noting that the veteran had complaints of sudden 
desire of voiding and intermittent abdominal pains, the RO 
confirmed the zero percent evaluation.  

It is the Board's conclusion that the evidence then of record 
clearly established minimal residuals and entitlement to a 
ten percent disability evaluation.  The adjudicatory agency's 
failure to correctly apply the applicable regulation to the 
operative facts appears to have been prejudicial to 
appellant, since clearly the result would have been 
manifestly different but for this error by the adjudicatory 
agency.  Consequently, the unappealed August 31, 1987 
determination, to the extent it confirmed a zero percent 
disability evaluation for transitional cell carcinoma, grade 
I with features of inverted papilloma-bladder, was clearly 
and unmistakably erroneous.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.105(a), 20.302.


ORDER

The appellant's claim for an effective date earlier than 
October 19, 1992, for the assignment of a 10 percent 
evaluation for residuals of status post- bladder carcinoma, 
based on lack of notification of an August 1987 RO decision, 
is denied.

The appellant's claim for an effective date earlier than 
October 19, 1992, for the assignment of a 10 percent 
evaluation for residuals of status post- bladder carcinoma, 
based on CUE in an August 1987 RO decision, is allowed.  The 
August 31, 1987 rating decision is amended and a ten percent 
disability evaluation is assigned for transitional cell 
carcinoma, grade I with features of inverted papilloma-
bladder, effective from April 6, 1987, subject to regulatory 
criteria applicable to payment of monetary awards.



		
	HOLLY E. MOEHLMANN
Member, Board of Veterans' Appeals



 

